DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3 April 2020.  This communication is the first action on merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are originally filed.
Claims 1-12 are currently pending and have been examined.

Priority
The application 16/839,843 filed on 3 April 2020 claims foreign priority from Japanese patent application JP2019-074687 filed on 10 April 2019.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3 April 2020, 6 May 2021, and 25 October 2021 have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
reservation information acquirer in claims 1-11; location information acquirer in claims 1-11; route information acquirer in claims 1-11; route deviation detector in claims 1-11; notification provider in claims 1-11; arrival time acquirer in claim 5 reservation adjuster in claims 6-11; notification provision unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 11:
Claim 11 recites the limitation "the notification provision unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Office will interpret this as referring to the ‘notification provider’ in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12:

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-11 recite an apparatus, and claim 12 recites a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-12 recite an abstract idea. Independent claims 1 and 12 recite acquiring route information that indicates a predicted route, which is predicted to be used by the user, from a location indicated by the location information to the scheduled boarding location; determining whether the user deviates from the predicted route based on the location information and the route information; and causing a notification to the user in a case where the user deviates from the predicted route. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations of acquiring route information that indicates a predicted route, which is predicted to be used by the user, from a location indicated by the location information to the scheduled determining whether the device deviates from the predicted route based on the location information and the route information; and causing the device to provide a notification to the user in a case where the device deviates from the predicted route are a methods of organizing human activities.  For instance, the claims are similar to a first person predicting the route a second person will take to arrive at their ridesharing location from their current location, and if the second person deviates from the predicted route the first person informs them. Other than reciting generic computer components, such as a device, and a route information acquirer, a route deviation detector, and a notification provider nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. mitigating risk; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of acquiring route information that indicates a predicted route, which is predicted to be used by the user, from a location indicated by the location information to the scheduled boarding location; determining whether the device deviates from the predicted route based on the location information and the route information as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a device, a route information acquirer, a route deviation detector, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, acquiring route information in the context of this claim encompasses the user manually evaluating the location information of the user / device and scheduled boarding location and judging the predicted route to be used by the user; and determining in the context of this claim encompasses the user manually observing and judging if the user / device has deviated from the predicted route.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   

Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 12 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. a device, a route information acquirer, a route deviation detector, and a notification provider) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of acquiring ride reservation information and its steps of a reservation information acquirer configured to acquire ride reservation information for identifying a device of a user and a scheduled boarding location where the user boards a vehicle; acquiring ride reservation information for identifying a device of a user and a scheduled boarding location where the user boards a vehicle are recited at a high level of generality (i.e. as a general means of gathering data for subsequent acquiring and determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the reservation information acquirer (generic computer / general computer component) is only being used as a tool in the acquiring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding acquiring more than using computers as a tool to perform an otherwise manual process (obtaining identifying data and boarding location data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
acquiring location information and its steps of acquiring location information of the device; a location information acquirer configured to acquire location information of the device are recited at a high level of generality (i.e. as a general means of gathering data for subsequent acquiring and determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the location information acquirer (generic computer) is only being used as a tool in the acquiring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding acquiring more than using computers as a tool to perform an otherwise manual process (obtaining location information).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (a device, a route information acquirer, a route deviation detector, a notification provider; reservation information acquirer, location information acquirer); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using a device, a route information acquirer, a route deviation detector, a notification provider (see Applicant specification ¶[0060], ¶[0134], ¶[0188] detailing that these elements can be realized by processors of a computer apparatus, i.e. generic, general-purpose computer elements) to perform acquiring route information, determining deviation, and causing notification amounts to no more than mere instructions to ‘apply’ the exception using generic computers. The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the acquiring ride reservation information are recited at a high level of generality (i.e. as a general means of gathering data for subsequent acquiring and determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. reservation information acquirer) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0051] describing the additional element of acquiring the reservation information at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the acquiring location information are recited at a high level of generality (i.e. as a general means of gathering data for subsequent acquiring and determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. location information acquirer) in these steps merely represents using a generic / general purpose computer as a tool, and is not Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more. See the Applicant’s specification ¶[0052] describing the additional element of acquiring the reservation information at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to make sure people make it to their scheduled ride sharing boarding location), that is tangentially associated with a technology element (e.g. computer devices), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 12, and further considering the addition of dependent claims 2-11. Note that the combination of limitations Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more.  With respect to the dependent claims:
Dependent claim 2: The predicted route limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3-4: The notification limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 5: The limitations of an arrival time acquirer configured to acquire a predicted user arrival time at which the user arrives at the scheduled boarding location, based on the location information acquired by the location information acquirer, wherein the route deviation detector causes the device to provide the notification to the user in a case where the predicted user arrival time is later than the predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location is further directed to method of organizing human activity (e.g. managing personal behavior, following rules or instructions, mitigating risk) as described in the independent claim.  Also, the limitation of an arrival time acquirer configured to acquire a predicted user arrival time at which the user arrives at the scheduled boarding location, based on the location information acquired by the location information acquirer is also directed to a mental process (e.g. evaluation, judgement) as described in the independent claim. The recitation of an arrival time acquirer, and the route deviation detector are computer elements recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation of a reservation adjuster configured to cancel a ride reservation by the user after a predetermined time period elapses from a scheduled departure time point of the vehicle from the scheduled boarding location, in a state where the vehicle waits is further directed to a method of organizing human activity (e.g. commercial interactions, agreements in the form of contracts, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of a reservation adjuster is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the reservation adjuster adjusts the predetermined time period based on attribute information of the user is further directed to a method of organizing human activity (e.g. business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent / proceeding claims. The recitation of a reservation adjuster is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation wherein the reservation adjuster adjusts the predetermined time period such that an accumulated time period of the predetermined time period is less than a maximum time period in one operation cycle is further directed to a method of organizing human activity (e.g. business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent / proceeding claims. The recitation of a reservation adjuster is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein in a case where the ride reservation is canceled, the notification includes contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation is further directed to a method of organizing human activity (e.g. commercial interaction, agreements in the form of contracts, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent / proceeding claims. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation of a waiting command processor configured to command the vehicle to wait in a case where the location information acquirer is not able to acquire the location information of the device is further directed to a method of organizing human activity (e.g. mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of the waiting command processor, vehicle, location information acquirer, and device are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer (i.e. instruct a driver to wait when one is not able to know the current location of the customer being picked-up).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 11: The limitation of wherein in the case where the location information acquirer is not able to acquire the location information of the device, the notification provision unit provides to the device a notification indicating that the vehicle arrives at the scheduled boarding location is further directed to a method of organizing human activity (e.g. managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of the notification provision unit, location information acquirer, and device are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer (i.e. call customer being picked up that the vehicle has arrived at boarding location regardless of knowing customer location).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al.
Claim 1:
	Raney, as shown, teaches the following:
a reservation information acquirer configured to acquire ride reservation information for identifying a device of a user and a scheduled boarding location where the user boards a vehicle (Raney ¶[0032], ¶[0046] details the application server and tracking subsystem obtaining the latitude/longitude of the rendezvous point, scheduled rendezvous time where participants travel to consolidate into one vehicle, and participant cell phone numbers); 
a location information acquirer configured to acquire location information of the device (Raney ¶[0056] details obtaining the GPS location of each participant devices); 
a route information acquirer configured to acquire route information that indicates a predicted route, which is predicted to be used by the user, from a location indicated by the location information to the scheduled boarding location (Raney ¶[0041], ¶[0046], ¶[0066], ¶[0072], ¶[0103] details determining the route from the participant’s home, current location, and rendezvous pickup location using GIS information and mapquest and previous paths taken to reach the pickup point);
With respect to the following: 
a route deviation detector configured to determine whether the device deviates from the predicted route based on the location information and the route information; and 
Raney, as shown in Fig 4, ¶[0059], ¶[0066-67], ¶[0073] details determining whether a participant’s device is running late or is off-target and still at home based on their current location information and the predicted route deviating from the target time; highly suggesting but not explicitly stating determining whether the device deviates from the predicted route.  However, Bowden teaches this 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a route deviation detector configured to determine whether the device deviates from the predicted route based on the location information and the route information as taught by Bowden with the teachings of Raney, with the motivation “to know more specific information about the requestor or ride request” and “to provide additional information or content related to the ride request” (Bowden ¶[0021]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a route deviation detector configured to determine whether the device deviates from the predicted route based on the location information and the route information as taught by Bowden in the system of Raney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raney (in view of Bowden) also teaches the following:
a notification provider configured to cause the device to provide a notification to the user in a case where the device deviates from the predicted route (Raney ¶[0033], ¶[0058-59] details GUI outputs that notify users of their progress regarding their location and the predicted route and whether they are behind schedule or late to the rendezvous location; see also/alternatively for additional support of obviousness Bowden ¶[0077-78] which automatically contacts the requestor device when their device location is moving away from the pickup location and the provider is already en-route; and one of ordinary skill in the art would add this feature in combination with Raney (in view of Bowden) the motivation to “increase the efficiency of completing a successful pickup” (Bowden ¶[0078])).
Claim 5:

an arrival time acquirer configured to acquire a predicted user arrival time at which the user arrives at the scheduled boarding location, based on the location information acquired by the location information acquirer (Raney ¶[0046], ¶[0066], ¶[0073-75] details calculating the expected duration of the remainder of the trip to the rendezvous point using the location information to calculate the on-time status, and using this time to update the predicted carpool time), 
wherein the route deviation detector causes the device to provide the notification to the user in a case where the predicted user arrival time is later than the predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location (Raney ¶[0033], ¶[0059], ¶[0073] details the GUI highlighting laggards when enroute and solid black participants are running late to the predicted vehicle rendezvous point, and text identifying how long a user is running behind schedule); 
Claim 6:
	Raney in view of Bowden, as shown above, teach the limitations of claim 1.  Bowden also teaches the following:
a reservation adjuster configured to cancel a ride reservation by the user after a predetermined time period elapses from a scheduled departure time point of the vehicle from the scheduled boarding location, in a state where the vehicle waits (Bowden ¶[0072-74], ¶[0082] details cancelling a user’s ride reservation after a time period countdown has completed in which the provider has been waiting at the scheduled boarding location and the user did not show).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a reservation adjuster configured to cancel a ride reservation by the user after a predetermined time period elapses from a scheduled departure time point of the vehicle from the scheduled boarding location, in a state where the vehicle waits as taught by Bowden with the teachings of Raney (in view of Bowden), with the motivation “to increase its overall efficiency by systematically and intelligently KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Raney in view of Bowden, as shown above, teach the limitations of claim 6.  Bowden also teaches the following:
wherein the reservation adjuster adjusts the predetermined time period based on attribute information of the user (Bowden ¶[0070-71] details adjusting the countdown timer for the predetermined time period before canceling the reservation while the vehicle waits based on a user specific criteria including the history of pickup times for the user, if users are known to be slower or faster for the user to locate a vehicle, the location / speed / direction of the requestor, and historical individual-requestor data).
Claim 12:
	Claim 12 recites substantially similar limitations as claim 1 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 1.

Claims 2-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al., as applied to claims 1 and 6 above, and further in view of US patent application publication 2017/0169366 A1 to Klein et al.
Claim 2:

wherein the predicted route includes a shortest route from the location to the scheduled boarding location (Klein ¶[0041] details the predicted route to the pickup location uses the shortest path from the current location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the predicted route includes a shortest route from the location to the scheduled boarding location as taught by Klein with the teachings of Raney in view of Bowden, with the motivation to “assist with making a determination about whether user will arrive for his intended pickup” (Klein ¶[0140]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the predicted route includes a shortest route from the location to the scheduled boarding location as taught by Klein in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
Raney in view of Bowden, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location.
Raney, as shown in Fig 4, ¶[0033], ¶[0059] details notifying the user when a participant (including themselves) is running late for the carpool and other participants (including those operating the vehicle) are running on-time, highly suggesting but not explicitly stating the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location.  To the extent that Raney does not explicitly state this, Klein teaches this limitation with a user interface notification notifying the user at 5:22pm that they are 10 minutes away from the boarding location in which the vehicle is 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location as taught by Klein in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Raney in view of Bowden, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the notification includes a confirmation of waiting necessity of the vehicle with the user.
Raney, as shown in Fig 4, ¶[0033], ¶[0059] details notifying the user when a participant (including themselves) is running late for the carpool, highly suggesting but not explicitly stating notifying the user that the vehicle will be waiting in a notification.  To the extent that Raney does not explicitly state this, Klein teaches this limitation with an interface notification to the user in response to their expected late status that their expected arrival time of being 2 minutes late includes requesting the vehicle to wait for 2 minutes for the passenger to arrive, and also notifying the late passenger of confirmation the vehicle will wait for the 2 minutes for the passenger (Klein Fig 1-3, ¶[0042-43], ¶[0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a confirmation of waiting necessity of the vehicle with the user as taught by Klein with the teachings of Raney in view of Bowden, with the motivation to “assist with making a determination about whether user will arrive for his intended pickup” (Klein ¶[0140]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a confirmation of waiting necessity of the vehicle with the user as taught by Klein in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
Raney in view of Bowden, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein the reservation adjuster adjusts the predetermined time period such that an accumulated time period of the predetermined time period is less than a maximum time period in one operation cycle.
Bowden (of Raney in view of Bowden) as shown in ¶[0070-71] details adjusting the predetermined time period of how long a vehicle waits for a passenger to board the vehicle up to a maximum time, but does not explicitly state that the adjustment is less than a maximum time period in one operation cycle.  However, Klein teaches this limitation, restricting how long a vehicle may adjust an additional wait delay based on a total delay allowed (e.g. never more than 2 minutes behind schedule) on its current route (Klein ¶[0057]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the reservation adjuster adjusts the predetermined time period such that an accumulated time period of the predetermined time period is less than a maximum time period in one operation cycle as taught by Klein in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al., as applied to claim 1 above, and further in view of US patent application publication 2013/0246301 A1 to Radhakrishnan et al.
Claim 3:
Raney in view of Bowden, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location.
Raney, as shown in Fig 4, ¶[0033], ¶[0059] details notifying the user when a participant (including themselves) is running late for the carpool and other participants (including those operating the vehicle) are running on-time, highly suggesting but not explicitly stating the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location.  To the extent that Raney does not explicitly state this, Radhakrishnan teaches that notifications to customers that include updates that convey information about the position of the driver vehicle en-route to the pickup location including estimated time of arrival (Radhakrishnan Fig 7C, ¶[0018], ¶[0052], ¶[0106]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location as taught by Radhakrishnan in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al., as applied to claim 6 above, and further in view of “People Are Mad About Uber and Ola Drivers Canceling Rides Based On Their Destination” <https://www.buzzfeednews.com/article/pranavdixit/uber-ola-drivers-cancel-india> (3 October 2018) to Dixit.
Claim 9:

wherein in a case where the ride reservation is canceled, the notification includes contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation.
Bowden (of Raney in view of Bowden), as shown in ¶[0077-78], ¶[0082] details notifying the requestor when they are moving away from the pickup location regarding whether they intend to cancel or abandon the reservation, and cancelling the ride reservation, but does not explicitly state that the notification may include contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation.  However, Dixit teaches this limitation that when a ride reservation is cancelled, the notification includes both notice of cancellation of the trip and a message prompting the user to request a new ride (Dixit lead image text “Unfortunately, your driver had to cancel the trip.  Please request a new ride and we’ll get you moving shortly”). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein a case where the ride reservation is canceled, the notification includes contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation as taught by Dixit in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al., as applied to claim 6 above, and further in view of US patent application publication 2015/0356470 A1 to Mitchell.
Claim 10:

a waiting command processor configured to command the vehicle to wait in a case where the location information acquirer is not able to acquire the location information of the device.
Raney, as shown in ¶[0078] details situations when the system is not able to acquire the location information of the device, and ¶[0034] details existing carpool systems having a five minute late cut-off rules.  Bowden (of Raney in view of Bowden) as shown in ¶[0051], ¶[0070-74] details the system interface requiring the vehicle to wait for a specified period of time before until designating a ‘no show’, and includes processing to change the wait time based on the location information of the telephone device; but Raney / Bowden does not explicitly state commanding the vehicle to wait when there is no location information acquired of the device.  However, Mitchell teaches this limitation sending out suggestions to each rider and rider with vehicle in the rideshare party that they must wait at the pick-up spot for a specified amount of time before leaving, without acquiring location information from the rider’s telephone (Mitchell ¶[0014], ¶[0040], ¶[0045-47]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a waiting command processor configured to command the vehicle to wait in a case where the location information acquirer is not able to acquire the location information of the device as taught by Mitchell with the teachings of Raney in view of Bowden, with the motivation of “facilitating the arrangement of rideshares between providing a vehicle, and travelers wishing to share a ride” (Mitchell ¶[0004]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a waiting command processor configured to command the vehicle to wait in a case where the location information acquirer is not able to acquire the location information of the device as taught by Mitchell in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al., as applied to claim 6 above, and further in view of US patent application publication 2009/0125340 A1 to Gosney.
Claim 11:
Raney in view of Bowden, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein in the case where the location information acquirer is not able to acquire the location information of the device, the notification provision unit provides to the device a notification indicating that the vehicle arrives at the scheduled boarding location.
Raney, as shown in Fig 4, ¶[0068] details providing notifications (notification provision unit) to the device that the vehicle has arrived at the scheduled boarding location, and ¶[0078] details situations when the system (location acquirer) is not able to acquire the location information of the device; but Raney does not explicitly state that notification of arrival occurs when location information of the device is not acquired.  However, Gosney teaches this remaining limitation when unable to locate the requesting mobile device user for pickup, the service provides a notification to the caller (device) that the vehicle has arrived at the scheduled pickup location (Gosney ¶[0005], ¶[0058]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include when not able to acquire the location information of the device, provides to the device a notification indicating that the vehicle arrives at the scheduled boarding location as taught by Gosney with the teachings of Raney in view of Bowden, with the motivation to ensure limited waiting and “appropriate corrective procedures can then be implemented between the chauffeur” and the passenger (Gosney ¶[0058]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include when not able to acquire the location information of the device, provides to the device a notification indicating that the vehicle arrives at the scheduled boarding location as taught by Gosney in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628